BRYAN SCHRODER
United States Attorney

KYLE REARDON
Assistant U. S. Attorney
Federal Building & U.S. Courthouse
222 W. 7th Avenue, #9, Rm. C-253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kyle.reardon@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE ARREST OF               Case No. 3:21-mj-00083-MMS

 Julissa Carter




                 EX PARTE MOTION TO SEAL
APPLICATION AND AFFIDAVIT IN SUPPORT OF ARREST WARRANT AND
                  ALL RELATED DOCUMENTS

                                 FILED UNDER SEAL

       COMES NOW the United States of America, by and through the undersigned

attorney, and hereby moves for an order sealing the above-numbered Criminal Complaint

and Affidavit in Support, and Arrest Warrant, and this motion and order.

       This sealing order is requested by the government because of the threat that public

filign may pose to law enforcement agents who execute the arrest, as well as to prevent to


         Case 3:21-mj-00083-MMS Document 2 Filed 02/18/21 Page 1 of 3
potential loss of evidence in this case.    Undersigned counsel submits that prematurely

disclosing this information could result directly affect the safety of law enforcement

officers executing this arrest. The subject of this arrest warrant is Julissa Carter. She is

believed to have aided and abetted the escape of Tristan Grant from federal custody. It

is possible that when this arrest warrant is executed, Grant may with Carter. Grant is

currently charged with numerous violent felonies, including sex trafficking. He is also

charged with being a felon in possession and has been previously convicted of that crime.

He has been implicated in several shootings in Anchorage in the past several years.

         In addition, public filing of this affidavit could result in the loss of evidence and

may have a significant and negative impact on the continuing investigation and/or may

severely jeopardize its effectiveness. Specifically, this affidavit contains information

about the Carter’s activities with others that are of interest to law enforcement, including

her communications with Grant.        If the search warrant is publicly filed, Carter, as well

as any other associates who have assisted Grant’s escape, may take steps to conceal

themselves or tamper with evidence which could seriously jeopardize the investigation.

         This Court has the discretion and authority to seal Affidavits in support of search

warrants.     See Matter of Sealed Affidavits for Search Warrants, 600 F.2d 1256 (9th Cir.

1979); Officers of Lakeside Non-Ferron Metals v. United States, 679 F.2d 778 (9th Cir.

1982).

//

//

//
Motion to Seal
3:21-mj-00083-MMS

           Case 3:21-mj-00083-MMS Document 2 Filed 02/18/21 Page 2 of 3
      Based on the foregoing, the government respectfully requests this Court enter the

attached order sealing all papers submitted in support of the above-numbered Criminal

Complaint and Affidavit in Support, and Arrest Warrant, and this motion and order r.

      RESPECTFULLY SUBMITTED this 17th day of February, 2021, in Anchorage,

Alaska.

                                        BRYAN SCHRODER
                                        United States Attorney


                                         /s Kyle Reardon
                                        KYLE REARDON
                                        Assistant U.S. Attorney




Motion to Seal
3:21-mj-00083-MMS

          Case 3:21-mj-00083-MMS Document 2 Filed 02/18/21 Page 3 of 3
